DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2019 and 07/13/2021 was filed on and after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because in figs. 3 and 4, there are process blocks without reference characters and are not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the abstract is not concise. For example, the language “The system further comprises” does not aid to concisely state the nature of the invention. Furthermore, the verbiage “23835501.1” needs to be deleted from the page. 
	Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	“first control module” in claim 1; and 
	“temperature control module” in claims 1 and 15. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
In at least para. [0042] of the specification describes:
“the term "module" or the term "controller'' may be replaced with the term "circuit." The term "module" may refer to, be part of, or include: an Application Specific Integrated Circuit (ASIC); a digital, analog, or mixed analog/digital discrete circuit; a digital, analog, or mixed analog/digital integrated circuit; a combinational logic circuit; a field programmable gate array (FPGA); a processor circuit (shared, dedicated, or group) that executes code; a memory circuit (shared, dedicated, or group) that stores code executed by the processor circuit; other suitable hardware components that provide the described functionality; or a combination of some or all of the above, such as in a system-on-chip.”

The “first control module” appears to correspond to a circuit comprising at least a processor circuit and a memory circuit. 
Similarly, the “temperature control module” appears to correspond to a circuit comprising at least a processor circuit and a memory circuit.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a first control configured to: receive a first temperature measurement…which renders the claim indefinite because the metes and bounds of the claim are not clear. The claim limitation employs functional language without reciting the particular structure, e.g. temperature sensor, that accomplish the function. Please provide clarification. 

 Claim 5 recites the limitation “a temperature set point value” which renders the claim indefinite because it is unclear if the temperature set point value is referring to the temperature set point value in claim 1 or a different temperature setpoint value. Please provide clarification.

Claim 15 recites the limitation “the temperature control module” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “a temperature set point value” which renders the claim indefinite because it is unclear if the temperature set point value is referring to the temperature set point value in claim 11 or a different temperature setpoint value. Please provide clarification.

Claims 16-20 are rejected to as being dependent upon rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lota (US 2018/0141414 A1).
Regarding claim 1, Lota teaches a system in a vehicle (120) comprising: 
	a first control module (200) configured to:
		receive a first temperature measurement (i.e. temperature signal) associated with a passenger compartment (i.e. vehicle cabin) of a vehicle (120); 
		compare the first temperature measurement (i.e. temperature signal) to a temperature set point value (i.e. threshold value); and
		in response to the comparison, determine a first error value associated with a difference between the first temperature measurement (i.e. temperature signal) and the temperature set point (i.e. threshold value); and
	a temperature control module (220) configured to receive the first error value and, in
response, to adjust the light transmissivity of at least one window of the vehicle (see at least paras. [0046]-[0047]).

Regarding claim 2, Lota teaches the system of claim 1 as discussed above, wherein the temperature control module (220) adjusts the light transmissivity of the at least one window (210) in order to reduce the first error value (at least paras. [0046]-[0047]; where the temperature control module 220 adjust the light transmissivity, i.e. to a second light transmissivity state). 

Regarding claims 3-4, Lota teaches the system of claim 2 as discussed above, 
	wherein the temperature control module (220) increases the light transmissivity of the at least one window (122) in order to reduce the first error value; and (claim 3)
	wherein the temperature control module decreases the light transmissivity of the at least one window (210) in order to reduce the first error value. (claim 4) (see at least fig. 4 and paras. [0046]-[0051]; where the temperature control module 220 increases or decreases the light transmissivity of the window 210 based on a temperature signal received from a temperature sensor).

Regarding claim 5, Lota teaches the system of claim 1 as discussed above, wherein after the temperature control module (220) adjusts the light transmissivity of the at least one window (210) the vehicle, the first control module is further configured to: 
	receive a second temperature measurement (i.e. temperature signal) associated with the passenger compartment (120) of the vehicle; 
	compare the second temperature measurement (i.e. temperature signal) to a temperature set point value (i.e. threshold temperature); and
	in response to the comparison, determine a second error value associated with a difference between the second temperature measurement (i.e. temperature signal) and the temperature set point value (i.e. threshold temperature; see at least para. [0053]).

Regarding claim 6, Lota teaches the system of claim 5 as discussed above, wherein the temperature control module (220) is further configured to receive the second error value and, in response, to adjust a setting of a heating, ventilation and air conditioning (HVAC) module of the vehicle (see at least fig. 4B and para. [0053]).

Regarding claim 11, Lota teaches a method of controlling a climate of a passenger compartment of a vehicle (120) comprising:
	receiving a first temperature measurement (i.e. temperature signal) associated with a passenger compartment (i.e. vehicle cabin) of a vehicle (120);
	comparing the first temperature measurement (i.e. temperature signal) to a temperature set point value (i.e. threshold value); 
	in response to the comparison, determining a first error value associated with a difference between the first temperature measurement (i.e. temperature signal) and the temperature set point (i.e. threshold value); and
	in response to the first error value, adjusting the light transmissivity of at least one window (210) of the vehicle (see at least para. [0046]-[0047]). 

Regarding claim 12, Lota teaches the method of claim 11 as discussed above, wherein adjusting the light transmissivity of the at least one window (210) reduces the first error value (at least paras. [0046]-[0047]; where the temperature control module 220 adjust the light transmissivity, i.e. to a second light transmissivity state).

Regarding claims 13-14, Lota teaches the method of claim 12 as discussed above,
	wherein adjusting the light transmissivity of the at least one window comprises increasing the light transmissivity of the at least one window in order to reduce the first error value; and (claim 13)
	wherein adjusting the light transmissivity of the at least one window comprises decreasing the light transmissivity of the at least one window in order to reduce the first error value (claim 14). (see at least fig. 4 and paras. [0046]-[0051]; where the temperature control module 220 increases or decreases the light transmissivity of the window 210 based on a temperature signal received from a temperature sensor).

Regarding claim 15, Lota teaches the method of claim 11 as discussed above, further comprising, after the temperature control module (220) adjusts the light transmissivity of the at least one window (210) the vehicle: 
	receiving a second temperature measurement (i.e. temperature signal) associated with the passenger compartment (120) of the vehicle;
	comparing the second temperature measurement (i.e. temperature signal) to a temperature set point value; and 
	in response to the comparison, determining a second error value associated with a difference between the second temperature measurement (i.e. temperature signal) and the temperature set point (i.e. threshold temperature; see at least para. [0053]).

Regarding claim 16, Lota teaches the method of claim 15 as discussed above, further comprising, in response to the second error value, adjusting a setting of a heating, ventilation and air conditioning (HVAC) module of the vehicle (see at least fig. 4B and para. [0053]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lota in view of Han et al. (US 2017/0138627 Al), hereafter Han.
Regarding claims 7-10, Lota teaches the system of claim 6 as discussed above. 
	Lota does not explicitly disclose:
		wherein the temperature control module adjusts the setting of the HVAC module in order to reduce the second error value; (claim 7)
		wherein the temperature control module adjusts a blower speed of the HVAC module in order to reduce the second error value; (claim 8)
		wherein the temperature control module adjusts a mode of the HVAC module in order to reduce the second error value; and (claim 9)
		wherein the temperature control module adjusts a temperature of air exiting the HVAC module in order to reduce the second error value. (claim 10)
	However, Han teaches a temperature control module (20), wherein the temperature control module controls a HVAC system of a vehicle based on a second error value (i.e. difference) between a temperature set point value (i.e. set point temperature) and a second temperature measurement (i.e. cabin temperature; see at least para. [0006]), and adjusts the setting (e.g. discharge air temperature 24, HVAC blower speed 22, and HVAC mode 26), a blower speed (22) of the HVAC module, a mode (26) of the HVAC module, and a temperature of air (24) exiting the HVAC module in order to reduce the second error value (i.e. equalize the cabin temperature to approach the set point temperature; see at least para. [0020]), thereby improving thermal comfort (see at least para. [0002]).
	Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lota to have a temperature control module that adjusts the setting such as a blower speed, a mode, or a temperature of air exiting the HVAC module as taught by Han, in order to equalize the cabin temperature with the set point temperature, thereby, improving thermal comfort.

Regarding claims 17-20, Lota teaches the method of claim 16 as discussed above. 
	Lota does not explicitly disclose:
		wherein adjusting the setting of the HVAC module reduces the second error value; (claim 17)
		wherein adjusting the setting of the HVAC module comprises adjusting a blower speed of the HVAC module in order to reduce the second error value; (claim 18)
		wherein adjusting the setting of the HVAC module comprises adjusting a mode of the HVAC module in order to reduce the second error value; and (claim 19)
		wherein adjusting the setting of the HVAC module comprises adjusting a temperature of air exiting the HVAC module in order to reduce the second error value. (claim 20)
	However, Han teaches a method of providing automatic climate control where a temperature control module (20) controls a HVAC system of a vehicle based on a second error value (i.e. difference) between a temperature set point value (i.e. set point temperature) and a second temperature measurement (i.e. cabin temperature; see at least para. [0006]), and adjusts the setting (e.g. discharge air temperature 24, HVAC blower speed 22, and HVAC mode 26), a blower speed (22) of the HVAC module, a mode (26) of the HVAC module, and a temperature of air (24) exiting the HVAC module in order to reduce the second error value (i.e. equalize the cabin temperature to approach the set point temperature; see at least para. [0020]), thereby improving thermal comfort (see at least para. [0002]). 
	Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lota to have a temperature control module that adjusts the setting such as a blower speed, a mode, or a temperature of air exiting the HVAC module as taught by Han, in order to equalize the cabin temperature with the set point temperature, thereby, improving thermal comfort.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Lee et al. (A Pilot Demonstration of Electrochromic and Thermochromic Windows in the Denver Federal Center, Building 41, Denver, Colorado, March 2014) teaches controlling the light transmissivity of windows and HVAC.
	Ziehr et al. (US 2007/0131782 A1) teaches an operation of a vehicle HVAC system based on solar intensity data and controlling one or more functions of the HVAC system, without limitation: fan speed; output air temperature; airflow mode (e.g. upper vents, lower vents, defrost); selection of fresh versus recirculating air. 
	Ghannam et al (US 2019/0100083 A1) teaches controlling sun load in a vehicle, where a processor (a) determines a difference between an external ambient temperature and a cabin temperature, (b) when the difference is greater than a threshold, individually set tint levels on the photochromic windows to reduce a sun load on an interior of vehicle

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG H PARK whose telephone number is (571)272-4636. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHANG H. PARK/
Examiner
Art Unit 3763



/LARRY L FURDGE/Primary Examiner, Art Unit 3763